DETAILED ACTION
Election/Restrictions
Applicant’s election of species D with the new method claims 41-50 in the reply filed on 1/3/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Further, claims 1-40 have been canceled by the applicant.
Claims 41-50 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 41 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a method of performing intra-septal in a patient’s heart including a pacemaker lead has a lead fixing part with a plurality of electrodes thereon; inserting a stylet into a channel to make the body fixing part have a straight configuration; inserting the pacemaker lead into the patient’s body; advancing the pacemaker lead into a coronary sinus of the patient’s heart; advancing the pacemaker lead to an interventricular septum of the patient’s heart; fixing the lead fixing part into the interventricular septum; positioning the body fixing part inside the coronary sinus; withdrawing the stylet from the pacemaker lead, thereby causing the body fixing part to self-bend into a spiral or wave form within the coronary sinus; activating the electrodes to provide intra-septal pacing in the patient’s heart.  Further, the closest prior art:  Douk et al U.S 2007/0051377 fail to teach or render obvious a method of performing intra-septal pacing in a patient’s heart that discloses an identical .  




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/VI X NGUYEN/Primary Examiner, Art Unit 3771